Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142842 & (53)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  KENNETH ADMIRE,                                                                                          Brian K. Zahra,
      Plaintiff-Appellee/Cross-Appellant,                                                                             Justices


  v                                                                 SC: 142842
                                                                    COA: 289080
  AUTO-OWNERS INSURANCE COMPANY,                                    Ingham CC: 07-001752-NF
        Defendant-Appellant/Cross-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the February 15, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. We direct the Clerk to schedule oral argument on whether to
  grant the applications or take other action. MCR 7.302(H)(1). At oral argument, the
  parties shall address whether, or to what extent, the defendant is obligated to pay the
  plaintiff personal protection insurance benefits under the no-fault act, MCL 500.3101 et
  seq., for handicap-accessible transportation. The parties may file supplemental briefs
  within 42 days of the date of this order, but they should not submit mere restatements of
  their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2011                  _________________________________________
         h0920                                                                 Clerk